       Case 2:20-cv-20472-CCC-MF Document 1 Filed 12/29/20 Page 1 of 8 PageID: 1




 Susan Horowitz as PR of the Estate of Howard Horowitz v. Pfizer Inc.

Civil Action No. 2:20-cv-20472




                     Howard Horowitz




                              N/A
Case 2:20-cv-20472-CCC-MF Document 1 Filed 12/29/20 Page 2 of 8 PageID: 2




                  Susan Horowitz
                Personal Representative              Howard Horowitz




                                        Beneficiaries of
           the Estate of Howard Horowitz




                   ✔


                   ✔
                   ✔
                   ✔
                   ✔
Case 2:20-cv-20472-CCC-MF Document 1 Filed 12/29/20 Page 3 of 8 PageID: 3




         ✔




         ✔
         ✔
         ✔

         ✔
Case 2:20-cv-20472-CCC-MF Document 1 Filed 12/29/20 Page 4 of 8 PageID: 4




         ✔




                                  Southern District of Florida




                                          Hollywood, FL


                      approx. 2006-2015
Case 2:20-cv-20472-CCC-MF Document 1 Filed 12/29/20 Page 5 of 8 PageID: 5




         ✔




         ✔
         ✔
         ✔


         ✔




                   Hollywood, FL
Case 2:20-cv-20472-CCC-MF Document 1 Filed 12/29/20 Page 6 of 8 PageID: 6




         ✔
         ✔
         ✔
         ✔
         ✔
         ✔
         ✔
         ✔
         ✔
         ✔
         ✔
              Florida




         ✔
         ✔
Case 2:20-cv-20472-CCC-MF Document 1 Filed 12/29/20 Page 7 of 8 PageID: 7




       12/29/2020
Case 2:20-cv-20472-CCC-MF Document 1 Filed 12/29/20 Page 8 of 8 PageID: 8




                                   /s/ James J. Rosemergy
                                   +FGGSFZ+-PXF
                                   +BNFT+3PTFNFSHZ
                                   4BSBI4IPFNBLF%PMFT
                                   "MZTPO.1FUSJDL
                                   $"3&:%"/*4-08&
                                   'PSTZUI#MWE 4UF
                                   4U-PVJT .0
                                   5FMFQIPOF  
                                   'BDTJNJMF  
                                   KMPXF!DBSFZEBOJTDPN
                                   KSPTFNFSHZ!DBSFZEBOJTDPN
                                   TEPMFT!DBSFZEBOJTDPN
                                   BQFUSJDL!DBSFZEBOJTDPN
